DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on July 20, 2022.
Claims 1, 10 and 12 have been amended and are hereby entered.
Claims 29 and 30 have been added.
Claims 3 – 7, 11, 13, 14, 16 and 17 have been previously canceled.
Claims 1, 2, 8 – 10, 12, 15 and 18 – 30 are currently pending and have been examined. 

Response to Amendments
Applicant’s amendments to the claims, filed July 20, 2022, caused the withdrawal of the rejection of claims 1, 2, 8 – 10, 12, 15, and 18 – 28 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement as set forth in the office action filed May 24, 2022.
Applicant’s amendments to the claims, filed July 20, 2022, caused the withdrawal of the rejection of claims 1, 2, 8, 10, 12, 15, 18 – 23, 25 and 26 under 35 U.S.C. 103 as unpatentable over Numata in view of Nakayama, Jeon and Mangold as set forth in the office action filed May 24, 2022.
Applicant’s amendments to the claims, filed July 20, 2022, caused the withdrawal of the rejection of claims 9, 24, 27 and 28 under 35 U.S.C. 103 as unpatentable over Numata, Nakayama, Jeon and Mangold and further in view of Xiao as set forth in the office action filed May 24, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 8 – 10, 12, 15 and 18 – 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is dependent on claim 1, which has been amended to such that the definitions of the R1 to R15 groups of Chemical Formulas 2 and 3 do not include hetero aryl groups, hetero alkyl aryl groups, hetero aryloxy groups, and hetero aryl amino groups. However, several of the compounds in claim 12 contain carbazole groups as substituents. These compounds are outside the scope of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10, 12, 15, 18 – 23, 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US20170062718A1) in view of Katakura (US20110006670A1), Jeon (US20170352816A1) and Nakanotani (US20210202864A1).
Numata teaches an organic light-emitting device wherein the emission layer contains a host, an auxiliary dopant and a fluorescent dopant (Abstract). As per claims 1, 10, 12, 15, 19, 26, 29 and 30, Numata teaches:
An organic light emitting diode comprising first and second electrodes facing each other and at least one emitting unit disposed between the first and second electrodes and comprising an emitting layer (Abstract: “An organic light-emitting device including a first electrode, a second electrode facing the first electrode, and an organic layer disposed between the first electrode and the second electrode.)
Wherein an excited state singlet energy level of the second compound is higher than an excited state singlet energy level of the third compound (The auxiliary dopant of Numata reads on the claimed second compound and the fluorescent dopant of Numata reads on the claimed third compound. In [0055], Numata teaches that the organic light-emitting device satisfies Equation 2 (for example, ES1(FD) – ES1(AD) equal to or greater than -0.4 eV and less than or equal to -0.05 eV), which allows energy of singlet excitons generated from the auxiliary dopant in the emission layer, to rapidly travel to the fluorescent dopant.)
Numata does not explicitly teach:
Wherein a LUMO energy level of the first compound and a LUMO energy level of the second compound satisfies the following relationship 
    PNG
    media_image1.png
    57
    437
    media_image1.png
    Greyscale

Wherein a HOMO energy level of the first compound, a HOMO energy level of the second compound and a HOMO energy level of the third compound satisfies the following relationship 
    PNG
    media_image2.png
    47
    445
    media_image2.png
    Greyscale

Wherein an excited state singlet energy level of the first compound is higher than an excited state singlet energy level of the second compound 
Wherein the first compound comprises an organic compound represented by the following Chemical Formula 3 
    PNG
    media_image3.png
    332
    513
    media_image3.png
    Greyscale

Wherein the organic light emitting device is an organic light emitting display device and an organic light emitting illumination device
Numata teaches the host (corresponding to the first compound) may be selected from compounds including a carbazole ring, a dibenzofuran ring… and any combination thereof ([0095]). 
Katakura teaches compounds of Formula (1) 
    PNG
    media_image4.png
    119
    271
    media_image4.png
    Greyscale
wherein the Y groups are either a hydrogen atom or a substituent represented by 
    PNG
    media_image5.png
    100
    251
    media_image5.png
    Greyscale
, wherein X0 is N, O or S and at least one Y group is a carbazole group ([0024 – 0028]). Katakura teaches that these compounds are suitable as host materials for emitting layers in EL devices (Claim 8). One of the particular compounds taught is 1-1, 
    PNG
    media_image6.png
    170
    242
    media_image6.png
    Greyscale
. Based on the definition of Formula (1), it would have been obvious to substitute the carbazole group at the bottom of the compound for a dibenzofuran or a dibenzothiophene group as Katakura teaches a limited, finite number of options for that group. When modified in this way, depending on the bonding pattern, the compound reads on the claimed compounds 
    PNG
    media_image7.png
    130
    108
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    104
    111
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    113
    113
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    119
    117
    media_image10.png
    Greyscale
of claim 12, wherein the compound is represented by Chemical Formulas 2 and 3, X is oxygen, Y is oxygen and sulfur, and R1 to R15 is hydrogen.
Katakura includes each element claimed, with the only difference between the claimed invention and Katakura being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high emission efficiency with low driving voltage and long emission lifetime ([0022]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Katakura also teaches that the organic EL element can be used for display devices ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the compound of Katakura as the host material in the device taught by Numata because Numata broadly teaches the use of host materials containing carbazole and dibenzofuran groups ([0095]) and Katakura establishes that the compounds claims are suitable for use as a host material in EL devices (Claim 8), and that the compounds of Katakura provide high emission efficiency with low driving voltage and long emission lifetime ([0022]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the OLED of the prior art composition in a display device as claimed, because Katakura establishes that a display device is a suitable end use for an organic EL device ([Page 21, Last Paragraph]). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Numata teaches the auxiliary dopant (corresponding to the second compound) is selected from compounds represented by Formula 1 
    PNG
    media_image11.png
    178
    313
    media_image11.png
    Greyscale
(Abstract). Numata does not explicitly teach:
Wherein the second compound comprises a compound having the following structure of Chemical Formula 6 
    PNG
    media_image12.png
    263
    338
    media_image12.png
    Greyscale

Jeon teaches a thermally activated delayed fluorescent dopants including compound 4 in claim 12 
    PNG
    media_image13.png
    266
    296
    media_image13.png
    Greyscale
. This compound reads on Chemical Formula 6 in claims 1 and 10 wherein Ar1, Ar2 and Ar3 are all C6 aryl groups, R21 and R22 are hydrogen, R23 is cyano, and R24 is an unsubstituted C18 hetero aryl group having a carbazolyl moiety. This compound is compound TD-1 of claim 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the compound of Jeon as the thermally activated delayed fluorescent molecule in the device of Numata because the compound of Jeon falls within the Markush definition of auxiliary dopants in Numata. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
Numata teaches that the fluorescent dopant (corresponding to the third compound) may be selected from a condensed polycyclic compound ([0181]). Numata also teaches that when the emission layer contains a host and a green fluorescent dopant that satisfies Equations 1 and 2, namely 
    PNG
    media_image14.png
    82
    286
    media_image14.png
    Greyscale
, a device having high efficiency and long lifespan may be provided ([0242]).
Numata does not explicitly teach:
Wherein the third compound is selected from the group consisting of 5,12- dimethylquinolino(2,3-b)acridine-7,14(5H, 12H)-dione… 
Nakanotani teaches a light emitting layer containing a first organic compound, a second organic compound, and a third organic compound wherein the first organic compound is a host material, the second organic compound is a thermally activated delayed fluorescent compound and the third organic compound is a light-emitting material (Abstract). Nakanotani teaches that the energy levels of the compounds meet the following Formula: ES1(1)> ES1(2)> ES1(3) (Abstract). Among the preferred third organic compounds Nakanotani teaches is 5,12-dimethyl-5,12-dihydroquinolino[2,3-b]acridine-7,14-dione ([0162]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Numata to include a fluorescent compound such as 5,12- dimethylquinolino(2,3-b)acridine-7,14(5H, 12H)-dione as claimed because Nakanotani teaches that these compounds are suitable for use as dopants in emission layers with a host material and a TDAF material wherein the compounds meet the following Formula: ES1(1)> ES1(2)> ES1(3) (Abstract). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 
Regarding the claimed energy levels, in claims 1, 2, 8, 10, 18, and 20 – 23, since the prior art combination teaches substantially the same compounds as disclosed by Applicant, the claimed energy level properties are considered to naturally flow from the product of the prior art combination and would be expected to fall within the range in the claim absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. Furthermore, the specification as filed teaches the HOMO and LUMO values of 
    PNG
    media_image7.png
    130
    108
    media_image7.png
    Greyscale
and 
    PNG
    media_image13.png
    266
    296
    media_image13.png
    Greyscale
in Table 1. Using the tables, the difference in LUMO levels can be calculated to be 0.7 eV, which is within the range claimed in claim 1.
As per claim 25, Numata teaches:
An organic light emitting device comprising a substrate and the organic light emitting diode according to claim 1 over the substrate ([0204]: “A substrate may be additionally disposed under the first electrode or on the second electrode.”)

Claims 9, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (US20170062718A1) in view of Katakura (US20110006670A1), Jeon (US20170352816A1) and Nakanotani (US20210202864A1) as applied to claims 1, 2, 8, 10, 12, 15, 18 – 23, 25 and 26 above, and further in view of Xiao (Xiao, Jing. "Balancing the White Emission of OLEDs by a Tandem Structure With an Effective Charge Generation Layer." Synthetic Metals. 172 (2013): 11-13.). 
As per claims 9, 24, 27 and 28, the teachings of the prior art above are incorporated herein.
As per claims 9 and 24, the prior art combination does not teach:
Wherein the at least one emitting unit includes a first emitting unit disposed between the first and second electrodes and having a first emitting material layer, and a second emitting unit disposed between the first emitting unit and the second electrode and having a second emitting material layer
Wherein one emitting material layer of the first and second emitting material layers includes the first compound, the second compound and the third compound
Further comprising a charge generation layer between the first and second emitting units
Xiao teaches that white light emitting OLEDs have been developed that contain a multilayer structure with different emitting layers wherein the layers emit light at different colors (Page 11, Left Column, Paragraph 1). These emission layers are connected via a charge generation layer (Page 11, Right Column, Paragraph 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an emitting unit and a charge generation layer to the device of the prior art combination, motivated by the desire to predictably produce a device that emits white light (Page 11, Left Column Paragraph 1).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789